Appellant was convicted in the Justice Court, and prosecuted an appeal to the County Court. In the County Court, when the case was called, the County Attorney moved to dismiss the appeal because the appeal bond from the Justice Court was not in double the amount of the fine and costs in the Justice Court. The bond was given for the sum of $75, and, as shown by the transcript from the Justice Court, the fine and costs amounted to $58.16. Upon the trial of the motion the facts developed show that the appellant was fined $1 in the Justice Court, and immediately after the conviction the Justice of the Peace and counsel for appellant went over the papers in the case, and they together estimated the fine and costs at "thirty or thirty-one dollars." Taking this amount as the basis for the appeal bond, it was made out in the sum of $75, and presented to the justice in a couple of hours after the trial, and he approved and filed the same. Subsequently other items of costs were proved up by the witnesses, which run the amount up to $58.16, as above indicated. But this was done subsequent to the execution and approval of the appeal bond. Under this state of case, the court erred in dismissing the appeal from the County Court. See, Drum v. City of Fort Worth, 25 Tex.Crim. App., 664. The judgment is reversed, and the cause remanded for a trial de novo in the County Court of Runnells County.
Reversed and Remanded.
HURT, Presiding Judge, absent.